Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 8/12/22 is acknowledged. Claims 1-21 are now pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 98/19499 to Panaghe.
Referring to the Figure and pages 4-5, Panaghe discloses, as recited in claim 1, “an electric heating device,.. comprising at least two electrical PTC thermistors [11a]… electrically connected in parallel, wherein the… PTC thermistors [11a] are… connected to one another by one or more electrical bridges [11b],” since the radially extending PTC elements 11a are connected to one another by bridge segments of conductors 11b, which are both electrical bridges between adjacent PTC thermistors 11a, and electrical supply bus bars.
As recited in claim 2, the PTC thermistors are mounted on the plate of a “hot plate” (page 1).
Thereby meeting claims 3, 4, 8, 14, and 15, the bridges are conductors of negligible temperature coefficient of resistance and the PTC thermistor tracks are self-controlling PTC heating elements (page 4).
As recited in claim 5, the heating device comprises “three… PTC thermistors [11a] connected in parallel.”
As recited in claim 6, the “PTC thermistors are [11a]… configured to heat food” (p. 1).
As recited in claim 9, the “PTC thermistors [11a] are of equal length” (Fig. 1).
As recited in claims 10, 16 and 17, the “electrical bridges [11b]… have equal distances between them” (Fig. 1).
Claim Rejections - 35 USC § 103
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Panaghe in view of US Pat. 6,640,692 to Hilgers et al (Hilgers).
As discussed above, Panaghe discloses the heating device as claimed, Claim 19 differs from Panaghe only in calling for placement of the heating device on a pot with a mixing tool. Hilgers shows, at Figs. 1, 3 & 4, and 4:35 – 5:12 (“column:lines”), a heating device 23 on a pot with a mixing tool 11. It would have been obvious to replace the heating means of Hilgers with the PTC heater of Panaghe to provide the electrically simpler heater self-control.
As recited in claim 20, and already discussed above, Panaghe includes “at least two PTC thermistors” 11a. 
While Panaghe does not specify a PTC thermistor length longer than that of the electrical bridges, as recited in claim 21, this does not patentably distinguish the claim from the prior art. It would have been obvious to form the PTC track length longer that the bridge length in such heater applications as require a lower heating power generation across the heated surface.

Allowable Subject Matter
Claims 7, 11-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/30/22